—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 23, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction in this one-witness identification case was against the weight of the evidence. However, resolution of issues of credibility, as well as weight of the evidence presented, are primarily questions to be determined by the jury (see, People v Gaimari, 176 NY 84, 94). Its determinations should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). The complainant testified that he had seen the defendant around the neighborhood before, that he stood only a few inches from the defendant during the incident, which lasted three minutes, and that he was able to pick the defendant out of a police lineup. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, the sentence imposed was not excessive (see, Penal Law § 70.06 [3] [b]; People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.